Citation Nr: 1436364	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-23 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating higher than 10 percent for the service-connected disability of the right elbow.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Appeals (VA) Regional Office (RO) in Lincoln, Nebraska that in relevant part granted service connection for a right elbow disability, characterized as right elbow hyperextension strain with posterolateral olecranon osteophyte, major.  The rating decision assigned an initial noncompensable (0 percent) rating effective from July 29, 2010, but the initial rating was increased to 10 percent during the course of the appeal.

In August 2013 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  A transcript of his testimony is associated with the Veteran's electronic file in Virtual VA.


FINDINGS OF FACT

1.  The Veteran is right-handed.

2.  The Veteran's right elbow disability has been manifested by complaints of pain and weakness, extension to 15 degrees or better and slight limitation of pronation and supination.


CONCLUSION OF LAW

The requirements for an initial rating higher than 10 percent for the right elbow disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 5208, 5213 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  Compliant VCAA notice was provided in August 2010 for the underlying claim for service connection.

The issue decided below arises from a grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  

In any event, the Veteran has not alleged any prejudice due to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The record also reflects that service treatment records (STRs) and available post-service medical evidence identified by the Veteran have been obtained, and a VA examination was conducted in August 2010.  The Veteran has not asserted, and the medical evidence of record does not suggest, that his disability has increased significantly in severity since that examination.  

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who testified as to the severity of his claimed service-connected right elbow disability and the impact on his functional capacity.  Additionally, the Veteran volunteered his relevant treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  


The rating criteria distinguish between the major (dominant) extremity and the minor (non-dominant) extremity.  The Veteran is shown to be right-handed, so the criteria for the major extremity are applicable.

The rating criteria of Diagnostic Code 5206 (limitation of flexion) are as follows for the major extremity.  A rating of 0 percent is assigned for flexion limited to 110 degrees.  A rating of 10 percent is assigned for flexion limited to 100 degrees.  A rating of 20 percent is assigned for flexion limited to 90 degrees.  A rating of 30 percent is assigned for flexion limited to 70 degrees.  A rating of 40 percent is assigned for flexion limited to 55 degrees.  A rating of 50 percent is assigned for flexion limited to 45 degrees. 

The rating criteria of Diagnostic Code 5207 (limitation of extension) are as follows for the major extremity.  A rating of 10 percent is assigned for extension limited to 60 degrees.  A rating of 20 percent is assigned for extension limited to 75 degrees.  A rating of 30 percent is assigned for extension limited to 90 degrees.  A rating of 40 percent is assigned for extension limited to 100 degrees.  A rating of 50 percent is assigned for extension limited to 110 degrees.

The rating criteria of Diagnostic Code 5208 are as follows.  A rating of 20 percent is assigned for limitation of flexion to 100 degrees and limitation of flexion to 45 degrees. 

The rating criteria of Diagnostic Code 5213 (impairment of supination and pronation) are as follows for the major extremity.  A rating of 10 percent is assigned for limitation of supination to 30 degrees or less.  A rating of 20 percent is assigned for loss of pronation with motion lost beyond the last quarter of the arc, with the hand not approaching full pronation; or, for bone fusion with the hand fixed near the middle of the arc.  A rating of 30 percent is assigned for limitation of pronation with motion lost beyond the middle of the arc; or, for bone fusion with the hand fixed in full pronation.  A rating of 40 percent is assigned for bone fusion with the hand fixed in supination or hyperpronation.  

Under VA rating criteria, normal range of motion (ROM) of the elbow is flexion from 0 to 145 degrees, forearm pronation from 0 to 80 degrees and forearm supination from 0 to 85 degrees.  38 C.F.R. § 4.71a, Plate I.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence and Analysis

As this is a claim for increased initial rating, the period under appellate review begins July 29, 2010, the date service connection became effective.

The Veteran's right elbow disability is a result of an injury incurred in February 2010.  In April 2010 his National Guard unit placed him on limited-duty profile to July 2010 and noting the Veteran would need medical clearance to deploy with his unit.  

The Veteran presented to the VA primary care clinic (PCC) on July 7, 2010, complaining of pain when fully extending the right forearm or when turning the arm inward toward his abdomen.  The Veteran complained he was not able to perform push-ups or other physical exercises required for his Reserve Component duty.  The clinician noted that the Veteran was currently taking physical therapy (PT) but the therapist recently reported the Veteran was making no progress with conservative therapy.  The clinician also noted that recent magnetic resonance imaging (MRI) of the right elbow showed small osteophyte projects off the lateral aspect of the posterior olecranon, with adjacent reactive marrow changes, which could result in posterior elbow impingement.  Physical examination showed active range of motion (AROM) of 0-150 degrees; supination was 0-72 degrees and pronation was within full limits.  Grip strength was 45 pounds in the right hand, as compared to 73 pounds in the left hand; pinch strength was mildly reduced in the right compared to the left.  The Veteran reported pain of 0/10 severity at rest but 7/10 severity with activity or with straightening, and he reported being unable to carry more than 10 pounds.  

The Veteran had a VA examination of the elbow in August 2010, performed by a physician who reviewed the claims file.  The Veteran complained of intermittent pain since his injury in February, mainly with full extension and with supination.  Medication provided some pain relief but also caused sedation.  Flare-ups could occur on a weekly basis and were associated with over-exertion; such flare-ups caused increased pain of moderate to moderately-severe level and were relieved by medication, rest and limitation of activity.  The Veteran was currently employed    at a plant manufacturing steel trusses; this required the Veteran to use his right (dominant) arm for hammering, which caused increased pain.  He denied any time lost from work due to his elbow disability.  AROM was flexion to 145 degrees with tenderness at 145 degrees and extension to 15 degrees with pain at 20 degrees (i.e., extension was limited by 15 degrees from normal).  Pronation was to 80 degrees with tenderness at 75 degrees, and supination was to 75 degrees with tenderness at 70 degrees.  Strength was 5/5 in the wrist and elbow, although the Veteran was unable to achieve full extension even passively.  Repetitive motion caused increased pain but no additional limitation of function due to weakness, excessive fatigability, incoordination, lack of endurance or additional loss of ROM.  The examiner stated he could not express additional limitation during flare-ups without resorting to speculation.  Current X-ray of the elbow was normal.  

The examiner diagnosed right elbow hyperextension strain with posterolateral olecranon osteophyte and impingement and decreased ROM.  The examiner stated the disability caused significant occupational impairment due to problems with pain, lifting, carrying and reaching, and had resulted in the Veteran being assigned different duties.  Impairment of daily activities was manifested by moderate impairment of chores, exercise, sports and recreation; mild impairment of traveling, feeding, bathing, dressing, toileting and driving; and, no impairment of shopping or grooming.  

A September 2010 note by the VA PCC shows the Veteran reported having been cleared for deployment with his National Guard unit by his orthopedic providers, but he was rejected during soldier readiness processing (SRP) and sent back as non-deployable.  The Veteran was seen to be sitting and supporting his right elbow due to pain with motion, but he was independent in mobility and all activities of daily living.  The Veteran was prescribed medications and referred to the orthopedic clinic for follow-up.

The Veteran presented to the VA orthopedic clinic in October 2010 complaining of continued right elbow pain and of new-onset weakness and numbness in the hand.  Examination showed good strength in the wrist but reduced strength (4/5) in elbow extension and flexion.  The Veteran had full passive range of motion; AROM was not documented.  There was mild-to-moderate pain on palpation.  The Veteran was referred to the neurology clinic for electromyography (EMG) study to determine if his symptoms of pain, weakness and numbness were due to a cervical neurology issue or a peripheral neurology issue.  A VA EMG study in November 2010 showed the Veteran's symptoms to be consistent with right carpal tunnel syndrome (CTS).  

The Veteran had a VA examination of the elbow in November 2010, performed by a physician who reviewed the claims file.  The Veteran reported occasionally using a brace on the right elbow.  The Veteran reported he had stopped working four months earlier due to his right elbow disability and was now unemployed, but while working he typically lost two days of work per month.  The Veteran complained of daily pain, stiffness and weakness of both elbows, shoulders, the right wrist and the neck.  Medication provided no relief.  ROM of the right elbow was 5-130 degrees, supination to 85 degrees and pronation to 80 degrees.  Repetitive motion caused additional minimal discomfort but no weakness, incoordination or fatigue.  The examiner diagnosed tendinitis of the bilateral elbows, bilateral shoulders and right wrist.  The examiner deferred the question of whether disorders of the other joints were secondary to the service-connected right elbow to an orthopedist for opinion, but noted that in regard to possible CTS of the right wrist, the likely culprit would be the repetitive motions the Veteran performed in his last two jobs    

The examiner stated the right elbow disability caused significant occupational impairment due to decreased manual dexterity, decreased mobility and problems with lifting and carrying.  In terms of impairment of daily activities, the disability prevented sports and recreation; caused mild impairment of recreation; and, caused no impairment of other activities (chores, shopping, travelling, driving, feeding, grooming, dressing or toileting).  

The Veteran underwent another VA examination in November 2010, also performed by a physician who reviewed the claims file, to determine if his currently-claimed disorders of the right wrist, right shoulder, cervical spine, left elbow and left shoulder were secondary to his service-connected right elbow disability.  Examination of the wrist showed normal ROM, 5/5 strength and no atrophy.  Sensation was normal throughout the RUE except for tingling over the index finger.  The elbow had 5/5 strength; ROM was 10 degrees short of full extension (flexion was not noted).  The Veteran complained of some tenderness to palpation of the elbow.  The elbow was stable to varus and valgus stress.  The examiner's assessment in relevant part was musculoligamentous strain of the right wrist and right shoulder.  The examiner stated the Veteran may have CTS of the right wrist (examination results were inconsistent in that regard) but it was unlikely that CTS could be caused by or a result of his service-connected right elbow disability.  It was also unlikely that the Veteran's right shoulder was caused by or the result of his service-connected right elbow disability, or that there was any basis for aggravation on any of these counts.       

(Consequent to the examination cited above, the RO issued rating decisions that specifically denied entitlement to service connection for the right shoulder, right wrist, left elbow and cervical spine, all to include as secondary to the service-connected right elbow disability.)

A VA PCC note in December 2010 is consistent with the July 2010 note in terms of subjective complaints and clinical observations regarding ROM and strength.

A VA orthopedic surgery note dated in December 2010 states the Veteran was considered to be deployable without a brace, but he returned due to continued elbow pain and new neurological symptoms.  The Veteran complained he had not gotten any better and that his symptoms were about the same.  The Veteran stated most of his pain was with terminal extension of the elbow; he felt he could get full strength but could not do certain movements because the pain was too great.  Examination showed full passive ROM of the elbow (AROM was not documented) with pain at the last 5-10 degree of extension.  There was very little tenderness to palpation of the elbow.  The clinical impression was right elbow pain.  The clinician stated that surgery to remove the small osteophyte was not advisable.  In regard to CTS, EMG was consistent with CTS but physical examination was not; at any rate, carpal tunnel release surgery was not recommended.  The Veteran was discharged from the surgery clinic to continue treatment by medication.

The Veteran presented to the VA PCC in March 2011 for follow-up.  The Veteran complained of continued elbow pain despite medication and physical therapy; the clinician noted previous radiographs and MRI but stated these were essentially unrevealing.  The clinician stated he did not know why the Veteran continued to have elbow pain but would do a serologic workup for systemic illness.  Thereafter, the clinician noted that serologic tests showed no inflammatory illness.  

In April 2011 the Veteran's PCC physician declined to sign a note excusing the Veteran from doing push-ups because he could see no actual disability either physically or on films.  The physician had looked for systemic illness but had found nothing to explain the Veteran's pain.  The Veteran was offered a second opinion by the orthopedic clinic, but he declined.

Treatment records are silent in regard to any complaint of right elbow symptoms since April 2011.  A note shows the Veteran presented to the VA community-based outpatient clinic (CBOC) to establish care at that facility, but review of systems is silent in regard to current complaints in regard to the right elbow or clinical observations of any abnormality of the right upper extremity.

The Veteran testified before the Board in August 2013 that he had constant pain    in the elbow, which was precipitated by moving it.  The pain was worse in bad weather.  The Veteran testified he had interrupted sleep but could not tell if that was due to elbow pain or to psychiatric symptoms.  The Veteran was unable to fully extend his arm due to the pain at the back of the elbow, although his flexion was good; he also reported weakness of his right (dominant) side compared to the left.  The Veteran stated he had to quit his previous job making trusses because he could no longer hammer all day with his right hand; he was currently employed as a driver of a garbage truck, which was not helpful to his elbow pain.  The Veteran stated he would avoid weight-carrying that caused him to have to fully extend his arm.  

The Veteran had a VA psychiatric examination in April 2014, during which he was noted to still be employed driving a garbage truck. 

On review of the evidence above, the Board finds that a rating higher than 10 percent has not been warranted during any time during the period under review.

The Veteran's most significant symptom, both by subjective complaint and by clinical observation, has been limitation of extension due to pain, but such limitation has been, at worst, to 15 degrees, which does not approximate the level  of impairment (45 degrees) required for compensable evaluation under Diagnostic Code 5207.  Similarly, he has not shown impairment of flexion of the right elbow sufficient to warrant a compensable rating under Diagnostic Code 5206 or 5208.  He has shown intermittent and inconsistent mild limitation of supination and pronation, but not to the extent that approximates a compensable rating under Diagnostic Code 5213.  Since the Veteran's measured ROM does not approximate the schedular criteria for compensation under any of these Diagnostic Codes, his current 10 percent rating effectively compensates him for additional limitation of function due to pain and weakness consistent with DeLuca.

The Board has considered other diagnostic codes but finds that a higher rating would not be warranted.  In this regard, the Veteran's elbow is not ankylosed, he does not have flail joint or false flail joint, and he does not have malunion or nonunion of the radius or ulna.  Thus, Diagnostic Codes 5205, 5209, 5210, 5211, and 5212 are not applicable and cannot serve as a basis for a higher rating. 

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right elbow disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an initial rating in excess of 10 percent.

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, there must initially be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.      In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

In regard to the right elbow disability on appeal, the Veteran's disability is manifested by signs and symptoms such as pain and weakness, which impairs his ability to carry weight and to perform tasks requiring full extension of the forearm.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

Given the variety of ways in which the rating schedule contemplates functional   loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's right elbow disability picture as described in his testimony before the Board, his correspondence to VA and his statements to various medical examiners and providers.  In short, there is nothing exceptional or unusual about the Veteran's left shoulder disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  In any event, although there is some occupational impairment concerning his right elbow, the evidence does not show and the Veteran does not contend that the disability has resulted in marked interference with employment, nor has there been any hospitalization during the period of the claim due to his right elbow condition.  Accordingly, referral for extraschedular consideration is not warranted.

Finally, the United States Court of Appeals for Veterans Claims has held that a request for a total disability rating based in individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation; however, there must be cogent evidence of unemployability in the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, although the Veteran left a prior job, purportedly due to his elbow, the most current evidence of record shows the Veteran to be employed as a driver of a garbage truck.  The Veteran does not contend and the evidence does not reflect that he is unemployable from gainful employment due to his right elbow.  The Board accordingly finds that no further action pursuant to Rice is warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial rating higher than 10 percent for the right elbow disability is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


